Citation Nr: 0422066
Decision Date: 08/11/04	Archive Date: 10/04/04

Citation Nr: 0422066	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-15 687	)	DATE AUG 11 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased rating for postoperative 
residuals of a left upper lobectomy with pleural adhesions, 
currently evaluated 60 percent disabling.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  


VACATE

In February 2004, the Board issued a decision in this case.  
Communication was received from the veteran's representative 
in April 2004, including an additional VA medical report 
dated just prior to the Board's decision, framed as a Motion 
for Reconsideration of the Board's decision.  It was argued, 
essentially, that the additional medical evidence was 
constructively of record and should have been considered by 
the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam)

Rather than issue a formal Reconsideration decision, a Deputy 
Vice Chairman of the Board determined in May 2004 that the 
Board would vacate its February 2004 decision and issue a new 
decision in its place.  

In light of the foregoing, the February 2004 decision is 
vacated.  A new decision will be entered as if the February 
2004 decision never had been issued.  

ORDER

The February 2004 decision of the Board is vacated.  

	                        
____________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


Citation Nr: 0405355	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased rating for postoperative 
residuals of a left upper lobectomy with pleural adhesions, 
currently evaluated 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  



FINDINGS OF FACT

1.  The medical evidence shows that sinusitis was first 
manifest almost 30 years after the veteran's separation from 
service.  There is no medical evidence that his sinusitis is 
due in any way to service.  

2.  There is no medical evidence that the veteran's sinusitis 
is etiologically related to his service-connected lung 
disability.  

3.  The medical evidence indicates that pulmonary function 
testing since 1998 has shown FEV-1 values of not less than 42 
percent predicted and FEV-1/FVC values of not less than 63 
percent predicted.  There is no evidence that the veteran has 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension, or that he requires outpatient oxygen therapy.  



CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service, 
nor is it proximately due to or the result of the veteran's 
service-connected postoperative residuals of a left upper 
lobectomy with pleural adhesions.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

2.  Postoperative residuals of a left upper lobectomy with 
pleural adhesions are not more than 60 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.97, Code 6844 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 2002 rating decision, April 2003 statement of the 
case, and August 2003 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in November 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim, in letters from the RO to the 
veteran and in the statement of the case and supplemental 
statement of the case.  Further, the veteran has indicated on 
more than one occasion that he had submitted what records he 
had.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  


Analysis

Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

The veteran has primarily claimed that his sinusitis resulted 
from his service-connected lung disability.  

The service medical records are completely negative for 
symptoms, clinical findings, or diagnoses indicative of 
sinusitis, despite the veteran's statements that he developed 
sinus symptoms shortly after his lung surgery in service.  
Moreover, the post-service medical records are also 
completely negative for references to sinus symptoms until 
January 1996 (almost 30 years after his separation from 
service), when it was noted that he had chronic sinusitis.  
Since that time, the VA clinic records reflect occasional 
visits for treatment of sinusitis and, in March 2001, the 
veteran underwent endoscopic sinus surgery.  Subsequent 
records show that he has continued to be troubled by 
sinusitis symptoms.  At least one VA examiner has reported 
the veteran's opinion that his lung disability caused his 
sinusitis.  But no examiner has noted that there was a 
definite nexus or has even suggested that such a relationship 
was possible between the veteran's sinusitis and his service-
connected lung disability.  

While the premise that sinusitis may be caused by the 
veteran's lung disability may or may not be proven, it is the 
province of a trained medical professional, not the appellant 
to draw such a conclusion.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Persons without medical training are not 
competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard-by the 
veteran, his representative or others-are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Lacking any competent medical evidence whatsoever that such a 
relationship might exist, the Board finds that VA has no duty 
to obtain a medical opinion on that issue.  

In this case, there is no competent medical evidence that the 
veteran's sinusitis began during service.  Neither is there 
any competent medical evidence that the sinusitis is 
proximately due to or the result of the postoperative 
residuals of his in-service lobectomy.  In the absence of any 
such evidence, the Board finds that service connection has 
not been established, either on the basis of direct service 
incurrence or secondary service connection.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Accordingly, service connection for sinusitis must be denied.  


Increased rating 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's service-connected lung disability is currently 
evaluated under the provisions of Diagnostic Code 6844 for 
post-surgical residuals.  

The following General Rating Formula is to be used for 
evaluating Restrictive Lung Disease disabilities (diagnostic 
codes 6840 through 6845):  A 100 percent rating is to be 
assigned when the FEV-1 is less than 40 percent of predicted 
value, or the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) is less than 40 percent, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episode(s) of 
acute respiratory failure, or there is a  requirement for 
outpatient oxygen therapy.  With an FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), a 
60 percent rating is assigned.  A 30 percent evaluation is 
warranted for an FEV-1 of 56 to 70 percent predicted, or and 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted.  When the FEV-1 is 71 to 80 percent predicted, or 
FEV-1/FVC is 71 to 80 percent, or DLCO (SB) is 66 to 80 
percent predicted, a 10 percent rating is to be assigned.  

The service medical records show that the veteran underwent a 
left upper lobectomy during service.  He reportedly showed 
little symptomatic improvement during a one-year 
postoperative observation period.  A 60 percent evaluation 
was assigned initially, although it was later reduced to 30 
percent.  Subsequently, the rating was again increased to 60 
percent disabling in 1989.  

In August 2001, the veteran filed a claim for an increased 
rating for the disability.  

Pulmonary function testing (PFT) at the time of a VA 
compensation examination in September 1998 showed an FEV-1 of 
42 percent of predicted prior to medication and 46 percent 
post-medication.  The FEV-1/FVC prior to medication was 
75 percent predicted and 74 percent post-medication.  

On VA compensation examination in May 2002, the PFT data were 
similar: FEV-1 of 45 percent pre-medication and 49 percent 
post-medication.  The FEV-1/FVC was 63 percent predicted pre-
medication and 67 percent post-medication.  

Pulmonary function testing was again accomplished in July 
2003.  Clinical data obtained at that time were somewhat 
better: The pre-medication FEV-1 was 52 percent predicted and 
54 percent post-medication.  The FEV-1/FVC was 73 percent 
pre-medication and 74 percent post-medication.  

All of the above FEV-1 data fall squarely within the criteria 
for a 60 percent rating.  The FEV-1/FVC data over the past 
several years have varied somewhat, but have been consistent 
with the criteria for not more than a 30 percent rating using 
the General Rating Formula.  The VA outpatient records 
indicate that the veteran has been prescribed oral medication 
and inhalers for his lung disability and that he has reported 
that he does have some episodes when he feels somewhat short 
of breath, but that he has had no acute episodes.  There is 
no evidence that the veteran has cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension, or that 
he requires outpatient oxygen therapy, as might warrant a 100 
percent rating.  

Although the veteran has been taking medications for his 
service-connected lung disability for many years, as well as 
for his sinus condition, the treatment records clearly 
reflect that his non-service-connected sinus condition has 
been much more troublesome for him than his lung disability.  
He has claimed that he has been unable to work since 2001 
because of his age and increased disabilities.  However, on 
his claim form for a total disability rating based on 
individual unemployability, he specifically referred to his 
recent hospitalization for sinus surgery.  Moreover, the RO 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability by a rating decision in July 2002; the veteran did 
not appeal that decision.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for treatment of his 
service-connected lung disability since service.  Neither 
does the record reflect marked interference with employment 
due to the service-connected disability.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his service-connected lung disability.  In fact, statements 
from two recent employers note either "none" or "unknown" 
as to concessions made and neither statement indicates any 
problems due to any disability.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant referral 
for consideration of an extraschedular rating.  

The Board concludes that the veteran's service-connected 
postoperative residuals of a left upper lobectomy meet the 
criteria for a 60 percent rating and no more under Code 6844.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  





ORDER

Service connection for sinusitis is denied.  

An increased rating for postoperative residuals of a left 
upper lobectomy with pleural adhesions, currently evaluated 
60 percent disabling is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




